Exhibit 10.1

STARWOOD SAVINGS RESTORATION PLAN

Effective January 1, 2013



--------------------------------------------------------------------------------

STARWOOD

SAVINGS RESTORATION PLAN

Starwood Hotels & Resorts Worldwide, Inc. establishes, effective January 1,
2013, the Starwood Savings Restoration Plan (the “Plan”) for the purpose of
providing unfunded benefits for certain executives who participate in the
Starwood Hotels & Resorts Worldwide, Inc. Savings and Retirement Plan that are
in excess of the limitations on contributions to a defined contribution plan
imposed by Code Sections 401(a)(17). The Plan is intended to be, and shall be
administered as, an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Sections 201(2), 301(a)(3) and 401
of ERISA.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. — Definitions

     1   

Article 2. — Eligibility

     4   

Article 3. — Company Contribution Amount

     4   

Article 4. — Company Contribution Accounts

     5   

Article 5. — Vesting

     5   

Article 6. — Timing and Form of Benefit Distributions

     6   

Article 7. — Beneficiary Designation

     7   

Article 8. — Administration

     8   

Article 9. — Amendment and Termination of Plan

     9   

Article 10. — Miscellaneous

     10   



--------------------------------------------------------------------------------

Article 1. —Definitions

All terms used in this Plan shall have the same meaning as is used under the
Starwood Hotels & Resorts Worldwide, Inc. Savings and Retirement Plan except as
follows:

 

1.1.

Benefits Committee. The Global Benefits Committee under the Qualified Savings
Plan.

 

1.2.

Board. The board of directors of the Company.

 

1.3.

Code. The Internal Revenue Code of 1986, as it may from time to time be amended
or supplemented. References to any section of the Internal Revenue Code shall be
to that section as it may be renumbered, amended, supplemented or reenacted.

 

1.4.

Company. Starwood Hotels & Resorts Worldwide, Inc., and any successor thereto by
merger, consolidation or otherwise. For purposes of this Plan (other than as
expressly provided in Section 1.15(d)), an affiliate of the Company (“Affiliated
Company”) shall mean an entity which is deemed to be an affiliate of the Company
under the Qualified Savings Plan and accordingly the determinations under
Section 414(b) and 414(c) will be based on an 80% threshold.

 

1.5.

Company Contribution Account. An account maintained on the Company’s books as a
bookkeeping entry for each Participant reflecting his Company Contribution
Amounts under Section 3.1 and adjustments thereon under Article 4 and
distributions under Article 6.

 

1.6.

Company Contribution Amount. The amount credited under Section 3.1 of the Plan.

 

1.7.

Compensation and Option Committee. The Compensation and Option Committee of the
Board.

 

1.8.

Employee. An employee of the Company or an Affiliated Company.

 

1.9.

Long Term Incentive Plan. The Starwood Hotels & Resorts Worldwide, Inc. 2013
Long-Term Incentive Compensation Plan or successor plan thereto.

 

1



--------------------------------------------------------------------------------

1.10.

Participant. An Employee in the United States who (a) is a participant in the
Qualified Savings Plan and (b) is the Chief Executive Officer, an Executive Vice
President or is otherwise employed in an employment classification eligible to
receive performance share or unit awards under the Long Term Incentive Plan. A
Participant shall be credited with a Company Contribution Amount only for a Plan
Year in which the Participant satisfies the criteria in Section 3.1.

 

1.11.

Plan. The Starwood Savings Restoration Plan.

 

1.12.

Plan Year. A calendar year beginning on or after January 1, 2013.

 

1.13.

Qualified Savings Plan. The Starwood Hotels & Resorts Worldwide, Inc. Savings
and Retirement Plan.

 

1.14.

Restoration Plan Compensation. The portion of Participant’s pay for a Plan Year
which is in excess of the limit on compensation under Section 401(a)(17) of the
Code. For purpose of the preceding sentence, pay is eligible pay as defined
under the Qualified Savings Plan, but determined without regard to the limits
under Section 401(a)(17) of the Code that would otherwise apply to such amount.

 

1.15.

Separation from Service.

(a) An Employee’s death, retirement or other termination of employment, from the
Company and all Affiliated Companies (as defined in paragraph (d) of this
Section 1.15) that would constitute a Separation from Service under Section 409A
of the Code and the related regulations. A Separation from Service shall not be
considered to have occurred and the Participant’s employment relationship is
treated as continuing while the Participant is on military leave, sick leave, or
other bona fide leave of absence if such period of leave does not exceed six
months or, if longer, so long as the Participant’s right to reemployment is
provided by statute or by contract. If the period of leave exceeds six months
and such reemployment rights are not provided, then the Participant is deemed to
have a termination of employment as of the first date immediately following such
six-month period. Notwithstanding the above, if a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or to

 

2



--------------------------------------------------------------------------------

last for a period of at least six month, and as a result of the impairment the
Participant is not able to perform the duties of his position or any
substantially similar position, then for purposes of the preceding sentences,
the six months shall be replaced with 29 months.

(b) A termination of employment will occur as of a specified date if the facts
and circumstances indicate that the Company and the Participant reasonably
anticipated that (1) no further services would be performed after that date or
(2) the level of bona fide services the Participant would perform after that
date (whether as an employee or an independent contractor) would permanently
decrease to 20% or less of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of such services, if less than 36
months).

(c) A Participant is presumed (1) to have incurred a termination of employment
from the Company and all Affiliated Companies where the level of bona fide
services the Participant performs after such date decreases to a level equal to
20% or less of the average level of services performed by the Participant over
the immediately preceding 36-month period (or the full period of such services,
if less than 36 months); and (2) not to have incurred a termination of
employment from the Company and all Affiliated Companies where the level of bona
fide services the Participant performs after such date continues at a level
equal to 50% or more of the average level of services performed by the
Participant over the immediately preceding 36-month period (or the full period
of such services, if less than 36 months). These presumptions can be rebutted by
showing that the Company and the Participant reasonably anticipated that there
either would or would not have been a Separation from Service in accordance with
paragraph (b).

(d) For purposes of this Section 1.15, an Affiliated Company shall mean the
Company as well as all other entities with which the Company would be considered
a single employer under Code Section 414(b) and under Code Section 414(c). An
Affiliated Company shall also include an entity that would be included pursuant
to the prior sentence in the event that, in applying Code Section 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b),

 

3



--------------------------------------------------------------------------------

the language “at least 50 percent” were used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2), and (3), and in applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or
businesses under common control for purposes of Code Section 414(c), the
language “at least 50 percent” were used instead of “at least 80 percent” each
place it appears.

 

1.16.

Vested Interest. The nonforfeitable portion of a Participant’s Company
Contribution Account determined under Article 5.

Article 2. —Eligibility

 

2.1.

An individual shall be eligible to participate in the Plan in any Plan Year
during which he is a Participant. Notwithstanding the prior sentence, the
Compensation and Options Committee may revoke an Employee’s participation at any
time and from time to time with respect to new contributions for Plan Years
after the Plan Year in which such revocation occurs.

Article 3. —Company Contribution Amount

 

3.1.

Company Contribution Amount. A Participant shall be credited with a Company
Contribution Amount for each Plan Year beginning on or after January 1, 2013 in
which the Participant (i) is credited with a performance share or unit award
under the Long Term Incentive Plan as of February of both that Plan Year and the
following Plan Year, and (ii) makes the maximum elective deferrals permitted
under the Qualified Savings Plan under Section 402(g) of the Code for that Plan
Year. The Company Contribution Amount for a Plan Year shall be equal to 4% of a
Participant’s Restoration Plan Compensation for that Plan Year.

 

3.2.

Crediting of Company Contribution Amounts. As soon as practicable after a
Participant becomes eligible for a Company Contribution for a Plan Year, the
Participant’s Company Contribution Account shall be credited with his Company
Contribution Amount for that Plan Year.

 

4



--------------------------------------------------------------------------------

Article 4. —Company Contribution Accounts

 

4.1.

General. The Benefits Committee shall establish and maintain an account on
behalf of each Participant. The account shall be credited with (a) the
Participant’s Company Contribution Amounts; and (b) any deemed investment income
attributable to such amounts.

 

4.2.

Allocation of Investment Income.

(a) Each Company Contribution Account shall be valued as of the last day of each
calendar quarter and as of any other date the Benefits Committee directs. A
Participant’s Company Contribution Account shall be credited as of the last day
of each calendar quarter with deemed investment income for the calendar quarter
based on the annual rate of interest on 30-year Treasury Securities as of the
first business day of that quarter or such other deemed investment as may be
designated by the Benefits Committee in its sole discretion.

(b) Notwithstanding the language in paragraph (a) of this Section 4.2, the
Company shall have no obligation to invest any assets in any manner specified.

 

4.3.

Errors and Omissions in Accounts. If an error or omission is discovered in the
Company Contribution Account of a Participant or in the Participant’s Company
Contribution Amount, the Benefits Committee, in its sole discretion, shall cause
appropriate, equitable adjustments to be made as soon as reasonably practicable
following the discovery of such error or omission.

Article 5. —Vesting

 

5.1.

Vested Amount. A Participant’s Company Contribution Account shall be 100%
nonforfeitable after the Participant completes two years of service as
determined in accordance with the Qualified Savings Plan or, if earlier, as of
any other date the Participant’s matching contributions under the Qualified
Savings Plan become 100% nonforfeitable.

 

5



--------------------------------------------------------------------------------

Article 6. —Timing and Form of Benefit Distributions

 

6.1.

Form of Distribution. A Participant shall receive distribution of his Vested
Interest in the form of a single cash payment of the full amount payable.

 

6.2.

Timing of Distribution. Subject to Section 6.3, distribution of a Participant’s
Vested Interest shall be made during the two-month period beginning on the
designated payment date. The designated payment date shall be determined based
on when during the calendar year a Participant has a Separation from Service, as
follows: (a) in the case of a Participant who has a Separation from Service on
or before August 31st of a specified calendar year, the designated payment date
shall be the last day of the first calendar quarter of the following calendar
year; and (b) in the case of a Participant who has a Separation from Service on
or after September 1st of a specified calendar year, the designated payment date
shall be the last day of the third calendar quarter of the following calendar
year. For illustrative purposes, table under Section 6.3 provides the applicable
distribution timing under this Section 6.2.

 

6.3.

Timing Rules-409A. Pursuant to Code Section 409A, a payment shall be deemed
timely paid under this Plan if such payment is made no later than the later of:
(i) the last day of the calendar year containing the designated payment date; or
(ii) the 15th day of the third month following the designated payment date. In
addition, a payment shall be deemed timely paid under this Plan if such payment
is made no earlier than 30 days before the designated payment date. The
preceding sentences shall only apply if the Participant is not thereby permitted
to designate the taxable year in which such payment will be made. For
illustrative purposes, the following table provides permissible payment timing
associated with a designated payment date, resulting in a payment being deemed
timely under this Section 6.3 notwithstanding that such payment was not paid
during the two-month period required under Section 6.2.

 

6



--------------------------------------------------------------------------------

Date separated
from service
(Year One)      Designated
payment date
under § 6.2
(Year Two)      2-month
permissible
payment period
under § 6.2
(Year Two)      Earliest payment
date as of which
payment deemed
timely under § 6.3
for Code § 409A
(Year Two)      Latest payment
date as of which
payment deemed
timely under § 6.3
for Code § 409A
(Year Two) January-August      March 31      March 31-May 31      March 1     
December 31 September-


December

     September 30      September 30-


November 30

     August 31      December 31

Article 7. —Beneficiary Designation

 

7.1.

Beneficiary Designation. Each Participant shall have the right, at any time, to
designate any person or persons as his Beneficiary or Beneficiaries (both
primary as well as contingent) to whom payment under this Plan shall be paid in
the event of his death prior to complete distribution to the Participant of the
benefits due to him under the Plan. Any Beneficiary designation may be revoked
by a Participant at any time by filing with the Benefits Committee such change
on a form prescribed by the Benefits Committee. The filing of a new Beneficiary
designation form supersedes all Beneficiary designations previously filed.

 

7.2.

No Beneficiary Designation. If a Participant does not designate a Beneficiary as
provided above, or if all designated Beneficiaries predecease the Participant,
then the Participant’s designated Beneficiary is deemed to be the persons
surviving him in the following order:

(a) The surviving spouse;

(b) The Participant’s surviving children;

(c) The Participant’s surviving parents;

(d) The appointed executor or administrator of the Participant’s estate; and

(e) The person(s) who would be entitled under the intestate succession laws of
the state of the Participant’s domicile to receive the Participant’s personal
estate.

 

7



--------------------------------------------------------------------------------

7.3.

Effect of Payment. The payment to the Beneficiary under this Article 7 shall
completely discharge the Company’s obligations under this Plan to the
Participant and all persons and entities claiming an interest in the
Participant’s benefit under this Plan.

Article 8. —Administration

 

8.1.

Administration. The Plan shall be administered by the Benefits Committee. The
Benefits Committee shall have full discretionary authority to determine all
questions arising in connection with the Plan, including without limitation its
construction and interpretation, and the determination of eligibility for and
entitlement to benefits. The Benefits Committee may adopt rules for the
administration of this Plan and may employ and rely upon such legal counsel,
actuaries, accountants and agents as it may deem advisable. Subject to
Section 8.2, decisions of the Benefits Committee shall be final, conclusive and
binding on all persons including Participants, their Beneficiaries, and the
Company. A member of the Benefits Committee who is also a Participant in the
Plan must abstain from voting on any matter relating to his own benefits (but
not benefits in general) under the Plan. The Benefits Committee may appoint one
or more agents to assist in plan administration.

 

8.2.

Claims and Review Procedure.

(a) If a Participant, beneficiary or other person (hereafter, “Claimant”) does
not receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Benefits
Committee. The claim for benefits must be in writing and addressed to the
Benefits Committee. If the claim for benefits is denied, the Benefits Committee
will notify the Claimant within 90 days after the Benefits Committee initially
received the benefit claim. However, if special circumstances require an
extension of time for processing the claim, the Benefits Committee will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits shall advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to

 

8



--------------------------------------------------------------------------------

perfect his or her claim, and the steps which the Claimant must take to appeal
his or her claim for benefits.

(b) Each Claimant whose claim for benefits has been denied may file a written
appeal for a review of his or her claim by the Benefits Committee. The request
for review must be filed by the Claimant within 60 days after he or she received
the notice denying his or her claim. The decision of the Benefits Committee will
be communicated to the Claimant within 60 days after receipt of a request for
appeal. The notice shall set forth the basis for the Benefits Committee’s
decision. However, if special circumstances require an extension of time for
processing the appeal, the Benefits Committee will furnish notice of the
extension to the Claimant prior to the termination of the initial 60-day period
and such extension may not exceed one additional, consecutive 60-day period. In
no event shall the Benefits Committee’s decision be rendered later than 120 days
after receipt of a request for appeal.

 

8.3.

Indemnification. The Company shall indemnify the members of the Benefits
Committee and the Compensation and Option Committee for all assessments, costs,
damages, expenses, fines, judgments, liabilities, losses, penalties, and
reasonable accountant’s, actuary’s, attorney’s, and paralegal’s fees and
disbursements incurred in the exercise and performance of the Benefits
Committee’s and the Compensation and Option Committee’s rights and obligations
under this Plan or any law; provided, however, that the Company shall not
indemnify the Benefits Committee and the Compensation and Option Committee for
any amount resulting from any act or omission not made in good faith.

Article 9. —Amendment and Termination of Plan

 

9.1.

General. Subject to Section 9.2, the Compensation and Option Committee or the
Board (or any delegate) may at any time and from time to time amend or terminate
the Plan in whole or in part; provided, however, that no amendment or
termination shall be effective to decrease or restrict any amount credited to a
Participant’s Company Contribution Account at the time of such amendment or
termination.

 

9



--------------------------------------------------------------------------------

9.2.

Plan Termination. The Company may, in its discretion, terminate the Plan and
accelerate the distribution of benefits under the Plan in connection with such
termination if the termination of the Plan and the acceleration of such payment
is made in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).

Article 10. —Miscellaneous

 

10.1.

Unsecured General Creditor. This Plan is a nonqualified deferred compensation
arrangement under the Code, and an unfunded deferred compensation arrangement
for members of a select group of management or highly compensated employees
under ERISA. The Company shall not segregate any of its assets for payment of
any benefits under this Plan. Neither the Participant nor his Beneficiary has
any right, title, or interest in any asset of the Company by reason of any right
under this Plan. The Participant and his Beneficiary only have the right of a
general unsecured creditor of the Company for the payment of benefits under this
Plan.

 

10.2.

Responsibility for Plan Benefits. The payment of all benefits under this Plan
shall be the responsibility of the Company. The Company, may, at its discretion,
establish one or more grantor trusts for the purpose of providing benefit
payments under the Plan; provided that any such trusts and all trust assets are
located within the United States at all times and in no event shall such trusts
require funding in the event of the Company’s change in financial health. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to a Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the Company’s obligations under the Plan.

 

10.3.

Not a Contract of Employment. This Plan is not a contract of employment among
the Company, any Affiliated Company and a Participant. Nothing in this Plan
(a) gives a Participant the right to be retained in the employ of the Company or
an Affiliated Company; (b) affects the right of the Company or an Affiliated
Company to discipline or discharge a Participant; (c) gives the Company or an
Affiliated Company the right to require a Participant to remain in its employ;
or (d) affects the Participant’s right to terminate his employment. Payment of
benefits under this Plan is not a part of the

 

10



--------------------------------------------------------------------------------

  Participant’s regular, recurring compensation for purposes of determining
benefits or payments from any employee benefit plan or severance plan of the
Company or an Affiliated Company. This Plan does not create a fiduciary
relationship between or among the Participant, his Beneficiary, the Company, an
Affiliated Company, or any combination thereof.

 

10.4.

Nonassignability. The benefits under this Plan are not subject to alienation,
assignment, encumbrance, pledge, sale, or transfer prior to receipt by a
Participant or his Beneficiary. The Company and all Affiliated Companies are not
liable for or subject to the liabilities and obligations of the Participant and
his Beneficiary and accordingly benefits under this Plan shall be exempt from
the claims of creditors or other claimants of any Participant or Beneficiary.

 

10.5.

Location of Participant. Each Participant shall keep the Company informed of his
current address and the current address of his Beneficiary. The Company shall
not be obligated to search for any person.

 

10.6.

Incapacity. If, in the judgment of the Benefits Committee, any person is
legally, physically or mentally incapable of personally receiving and executing
a receipt for any distribution or payment due him or her under this Plan, the
distribution or payment may be made (to the extent permitted under Section 409A
of the Code) to the person’s guardian or other legal representative (or if none
is known to the Company or the Benefits Committee, to any other person or
institution who has custody of the person) and that distribution or payment
shall constitute a full discharge of any obligation with respect to the amount
paid or distributed.

 

10.7.

Errors in Benefit Statement or Distributions. In the event of an overpayment,
the Benefits Committee may pursue such remedies to the maximum extent permitted
under applicable law.

 

10.8.

Protective Provisions. A Participant will cooperate with the Benefits Committee
by furnishing any and all information requested by the Benefits Committee, in
Benefits order to facilitate the payment of benefits hereunder. In addition, to
the extent

 

11



--------------------------------------------------------------------------------

  compliance with Code Section 409A requires action, information or consent on
the part of the Participant, then the Participant shall use his best efforts to
satisfy and comply with any requests made by the Benefits Committee.

 

10.9.

Tax and Other Withholding. The Benefits Committee may withhold from a payment:

(a) Any federal, state, local or foreign taxes required by law to be withheld
with respect to such payments and such sums as the Company may reasonably
estimate as necessary to cover any taxes for which the Company may be liable and
which may be assessed with regard to such payment; or

(b) Any unsatisfied obligations of the Participant to the Company that were
incurred in the ordinary course of the Participant’s services on behalf of the
Company, provided such reduction is made at the same time and in the same amount
that such obligation would have been due and collected by the Company and the
entire amount of the reduction in any of the Participant’s taxable years does
not exceed $5,000.

 

10.10.

Code Section 409A. It is intended that this Plan shall be construed and
administered in a manner that satisfies the requirements of any deferral of
income under the Code including, but not limited to, Code Section 409A, and in a
manner that will not cause a Participant to be liable for the payment of
interest and tax penalties which may be imposed under Code Section 409A. If any
provision of this Plan may be susceptible to more than one interpretation or to
an interpretation that may result in the Plan’s failing to satisfy the
requirements of Code Section 409A, such provision shall be applied and construed
in a manner that is consistent with the provisions of Code Section 409A and the
regulations and other guidance, which are incorporated herein by reference, so
that the benefits payable hereunder shall not be subject to tax penalties or
interest under Code Section 409A. In no event shall the Company have any
liability to any Participant in the event that any benefit payable hereunder
does become subject to tax penalties or interest under Code Section 409A.

 

10.11.

Integration Clause. The Plan as set forth herein is the complete and entire plan
whereby the Company provides supplemental retirement income or deferred
compensation to

 

12



--------------------------------------------------------------------------------

  Participants and shall supersede any oral understanding of the parties and can
only be amended in a writing that purports to amend the document set forth
herein. In no event shall any employee or other representative of the Company
have any authority to make an oral alteration or modification of any provision
of this Plan. In addition, notwithstanding any other provision of this Plan, a
Participant’s right to benefits provided hereunder is subject to the Company’s
right to modify or eliminate benefits at any time, even after the Participant’s
performance is complete.

 

10.12.

Applicable Law. The Plan shall be governed by the laws of the State of New York
without regard to laws that otherwise apply under the applicable principles of
conflicts of laws.

 

10.13.

Separability. If any provision of this Plan is held invalid or unenforceable, to
the extent necessary to effectuate the purposes of this Plan, its invalidity or
unenforceability shall not affect any other provisions of the Plan and the Plan
shall be construed and enforced as if such provisions had not been included
therein.

 

10.14.

Usage. Whenever applicable, the masculine gender, when used in the Plan, shall
include the feminine or neuter gender, and the singular shall include the
plural.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers in a number of copies, each of which shall be deemed an
original but all of which shall constitute one and the same instrument, this
22nd day of October, 2013.

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

 

By: /s/ Jeffrey M. Cava                                       
                                     

Title: Executive Vice President and Chief Human Resources Officer

 

14